76 F.3d 373
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norman E. LEHNHARDT, Plaintiff-Appellant,v.J.R. STARKEY, in his individual capacity;  Richard Marsh, inhis individual capacity;  C.R. Mobley, in hisindividual capacity;  Gail J. Roberson,in her individual capacity,Defendants-Appellees.
No. 95-2345.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 11, 1996.Decided Feb. 1, 1996.

Norman E. Lehnhardt, Appellant Pro Se.  Gary R. Allen, Charles Edward Brookhart, Richard Farber, Thomas Vincent Linguanti, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellees.
M.D.N.C.
AFFIRMED.
Before RUSSELL, HALL, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his complaint for failure to state a claim upon which relief can be granted and for lack of subject matter jurisdiction.   We have reviewed the record and the district court's opinion adopting the recommendation of the magistrate judge and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Lehnhardt v. Starkey, No. CA-94-453-2 (M.D.N.C. Apr. 27, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.